DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on April 21, 2022, in which claims 1, 2, 10, 12 and 20 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Rosenberg (US 2007/0129888) in view of Panchal (US 2004/0248596).
Regarding claims 1, 6, Rosenberg teaches a device for scheduling texts, the device comprising: a temporal trigger module comprising a predetermined time and a predetermined date saved in a memory storage for a constant match 5comparison with a present time and a present date (i.e., temporal trigger condition defining a range of times during which the reminder may trigger [0061]); a spatial trigger module comprising a predetermined set of spatial coordinates saved in a memory storage for a constant match comparison with a present set of spatial coordinates (i.e., automatic trigger reminder to track the user’s location [0070]. a GPS sensor within the device indicates spatial coordinates representing the physical location of the user [0095], [0098], [0102], [0105]-[0106], and [0113]); and a scheduling module configured to transmit/display a message to a predetermined list based on a temporal trigger match and based on the spatial trigger match (i.e., enabling a user to author a personal digital reminder that automatically triggers an alert and/or is automatically displayed when the user physically enters a particular spatial area in the real physical world [0030], …GPS location being compared to the boundary of the trigger area that has been relationally associated with the digital reminder. More specifically, the embodiments exemplarily described herein provide methods and systems by which a user may create a personal reminder, relationally associate that personal reminder to a particular area within the real physical world, and configure the reminder to trigger based upon an entry and/or exit of the particular area. Moreover, embodiments exemplarily described herein provide software adapted to automatically trigger the personal reminder based upon the defined parameters such that the reminder is displayed to the user when the user enters and/or exits the trigger area. In some such embodiments, the portable computing device includes software adapted to ensure that a reminder is only displayed to a user once upon an entry of a trigger area [0037], [0044], [0085]).
Rosenberg discloses displaying an alert reminder at the user’s device to remind the user about his/her to-do list scheduled in the user’s device. Rosenberg does not specifically teach a scheduling module configured to broadcast a text message.
However, the preceding limitation is known in the art of communication. Panchal teaches text messages, such as B-SMSs or B-STMs can be used to broadcast messages to one or more mobile stations within a certain geographical area. Text messages, such as B-STMs or B-SMSs may be single events or periodic events and may contain information on one or more of weather, traffic, emergencies, sports, news, stock quotes, and advertisements. ..One or more features of the system could also be performed by other entities ([0050]-[0051]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Panchal within the system of Rosenberg in order to schedule each of the broadcast text messages for which the corresponding at least one general page message was transmitted.
Regarding claim 2, Rosenberg in view of Panchal teaches all the limitations. The Rosenberg teaches the limitation of a scheduling module configured based on a temporal trigger match for another user and a spatial trigger match for the other user (i.e., electronic reminders to schedule to-do lists based time (temporal trigger) and location (spatial trigger) [0029]; schedule/set a reminder to automatically trigger an alert when the user the electronic device physically enter exits or enters a particular spatial area [0030]-[0031]; temporal trigger condition defining a range of times during which the reminder may trigger [0061], the portable computing device generally includes and uses clock functionality to determine if a temporal trigger condition is met by the user upon entering or exiting a trigger area [0062]); a GPS sensor within the device indicates spatial coordinates representing the physical location of the user [0095], [0098], [0102], [0105]-[0106], and [0113]).
Regarding claim 3, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches the constant match comparison comprises a 15threshold of distance calculated by the scheduling module between the predetermined set of spatial coordinates and the present set of spatial coordinates ([0086]-[0087]).  
Regarding claim 4, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches the predetermined set of spatial coordinates comprises a list of places associated with future travel plans, natural and man 20made monuments, buildings, and GPS coordinates (i.e., tracking location using GPS coordinates, Safeway, seven-eleven [0091]-[0092], [0105]-[0106]).  
Regarding claim 5, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches the predetermined time and date comprises fractional seconds, minutes, hours, days, months and years (i.e., business hours of an establishment [0061]).  
Regarding claim 7, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches a display page of a plurality of texts scheduled per the predetermined time and the predetermined date ([0051]-[0052]).  
Regarding claim 8, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches a display page of a plurality of broadcast texts, and a plurality of unbroadcast texts and associated temporal and spatial triggers (i.e. read on the display menu [0052]).  
Regarding claim 9, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches rebroadcast via text message via the scheduler following a predetermined delay from the temporal trigger and the spatial trigger (i.e.,, in combination with Rosenber, Panchal teaches reschedule the broadcast short text message for future delivery [0029], [0038]) in order to reschedule each of the broadcast text messages for which the corresponding at least one general page message was transmitted.
Regarding claim 10, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches the temporal trigger is matched within a predetermined time tolerance and the spatial trigger is matched within a predetermined spatial tolerance (i.e., compare the physical location identified within the current locative sensor data with a boundary of the trigger area that is relationally associated with the reminder content of the personal reminder; determine whether a trigger event associated with the personal reminder has occurred based upon the comparing [0017]).  
Regarding claims 11, 16, Rosenberg teaches a method for scheduling texts comprising: triggering a temporal match via a temporal trigger module configured for matching between a predetermined time and a predetermined date saved in a memory storage for a constant match 5comparison with a present time and a present date (i.e., temporal trigger condition defining a range of times during which the reminder may trigger [0061]); triggering a spatial match via a spatial trigger module configured for matching a predetermined set of spatial coordinates saved in a memory storage for a constant match comparison with a present set of spatial coordinates (i.e., automatic trigger reminder to track the user’s location [0070]. a GPS sensor within the device indicates spatial coordinates representing the physical location of the user [0095], [0098], [0102], [0105]-[0106], and [0113]); and a scheduling module configured to transmit/display a message to a predetermined list based on a temporal trigger match and based on the spatial trigger match (i.e., enabling a user to author a personal digital reminder that automatically triggers an alert and/or is automatically displayed when the user physically enters a particular spatial area in the real physical world [0030], …GPS location being compared to the boundary of the trigger area that has been relationally associated with the digital reminder. More specifically, the embodiments exemplarily described herein provide methods and systems by which a user may create a personal reminder, relationally associate that personal reminder to a particular area within the real physical world, and configure the reminder to trigger based upon an entry and/or exit of the particular area. Moreover, embodiments exemplarily described herein provide software adapted to automatically trigger the personal reminder based upon the defined parameters such that the reminder is displayed to the user when the user enters and/or exits the trigger area. In some such embodiments, the portable computing device includes software adapted to ensure that a reminder is only displayed to a user once upon an entry of a trigger area [0037], [0044], [0085]).
Rosenberg discloses displaying an alert reminder at the user’s device to remind the user about his/her to-do list scheduled in the user’s device. Rosenberg does not specifically teach a scheduling module configured to broadcast a text message.
However, the preceding limitation is known in the art of communication. Panchal teaches text messages, such as B-SMSs or B-STMs can be used to broadcast messages to one or more mobile stations within a certain geographical area. Text messages, such as B-STMs or B-SMSs may be single events or periodic events and may contain information on one or more of weather, traffic, emergencies, sports, news, stock quotes, and advertisements. ..One or more features of the system could also be performed by other entities ([0050]-[0051]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Panchal within the system of Rosenberg in order to schedule each of the broadcast text messages for which the corresponding at least one general page message was transmitted.
Regarding claim 13, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches matching a threshold of distance calculated by the scheduling module between the predetermined set of spatial coordinates and the present set of spatial coordinates ([0086]-[0087]).  
Regarding claim 14, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches the predetermined set of spatial coordinates comprises a list of places associated with future travel plans, natural and man 20made monuments, buildings, and GPS coordinates (i.e., tracking location using GPS coordinates, Safeway, seven-eleven [0091]-[0092], [0105]-[0106]).  
Regarding claim 15, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches the predetermined time and date comprises fractional seconds, minutes, hours, days, months and years (i.e., business hours of an establishment [0061]).  
Regarding claim 17, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches a display page of a plurality of texts scheduled per the predetermined time and the predetermined date ([0051]-[0052]).  
Regarding claim 18, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches a display page of a plurality of broadcast texts, and a plurality of unbroadcast texts and associated temporal and spatial triggers (i.e. read on the display menu [0052]).  
Regarding claim 19, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches rebroadcast via text message via the scheduler following a predetermined delay from the temporal trigger and the spatial trigger (i.e.,, in combination with Rosenber, Panchal teaches reschedule the broadcast short text message for future delivery [0029], [0038]) in order to reschedule each of the broadcast text messages for which the corresponding at least one general page message was transmitted.
Regarding claim 20, Rosenberg in view of Panchal teaches all the limitations. Rosenberg further teaches the temporal trigger is matched within a predetermined time tolerance and the spatial trigger is matched within a predetermined spatial tolerance (i.e., compare the physical location identified within the current locative sensor data with a boundary of the trigger area that is relationally associated with the reminder content of the personal reminder; determine whether a trigger event associated with the personal reminder has occurred based upon the comparing [0017]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Rosenberg (US 2007/0129888) in view of Panchal (US 2004/0248596) further in view of Jagetiya (US 2009/0311992).
Regarding claim 12, Rosenberg in view of Panchal teaches all the limitations above except notifying a user regarding another reaching a particular landmark at a particular time, or indicating when another user has arrived to the other user’s location and time.
However, the preceding limitation is known in the art of communications. Jagetiya teaches that methods and devices enable scheduling the transmission of messages based upon date, time and/or location transmission criteria. The criteria table may include data to enable the mobile device to send a previously drafted message at a certain date and time, when the user arrives in a particular location or in some combination or date, time, and location ([0005], users may schedule the transmission of messages so that the message will be sent upon nearing the location of intended recipients such as to invite an in-person meeting. As another example, users may schedule messages for transmission when they arrive at a destination, such as to automatically inform loved ones of their safe arrival. By providing the message transmission scheduling capabilities as part of the mobile device operating system, the embodiments allow other applications running on the mobile device, such as calendar and location sensing (such as GPS sensor) applications, to schedule or trigger the transmission of messages [0031], [0035]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Jagetiya within the system of Rosenberg in view of Panchal in order to select the desired date and time to transmit the text message.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues that none of the prior art include the limitations of a scheduling module configured based on a temporal trigger match for another user and a spatial trigger match for the other user, recited in claim 2. However, the Examiner disagrees with preceding arguments and maintains the prior arts of record for the rejections of claims 2 and 12. Rosenberg teaches electronic reminders to schedule to-do lists based time (temporal trigger) and location (spatial trigger) [0029]; schedule/set a reminder to automatically trigger an alert when the user the electronic device physically enter exits or enters a particular spatial area [0030]-[0031]; temporal trigger condition defining a range of times during which the reminder may trigger [0061], the portable computing device generally includes and uses clock functionality to determine if a temporal trigger condition is met by the user upon entering or exiting a trigger area [0062]); a GPS sensor within the device indicates spatial coordinates representing the physical location of the user [0095], [0098], [0102], [0105]-[0106], and [0113]). Therefore, the system of Rosenberg in view of Panchal clearly discloses the claimed invention as recited above and the rejection is final.
The Applicant further argues that none of the prior art include the limitations of notifying a user regarding another reaching a particular landmark at a particular time, or indicating when another user has arrived to the other user’s location and time, recited in claim 12. Therefore, claim 12 is rejected for reasons recited above.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643